In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00279-CV
     ___________________________

LETTIE MICHELE FERGUSON, Appellant

                    V.

        ASHLEY SELF, Appellee




 On Appeal from County Court at Law No. 2
            Wise County, Texas
        Trial Court No. CV-8632


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Lettie Michele Ferguson appealed an order declaring that she was able

to pay court costs and an appeal bond in her eviction case. 1

       “As a general rule, appeals may be taken only from final judgments.” Sabre Travel

Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725, 730 (Tex. 2019). “Unless a statute

authorizes an interlocutory appeal, appellate courts generally only have jurisdiction over

final judgments.” CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011).

       We notified Ferguson of our concern that we lack jurisdiction because the order

being appealed was not a final judgment, see Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001), or an appealable interlocutory order, see generally Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(a), and because the rules applicable to eviction suits did not

otherwise provide a mechanism for appeal of such an order. See Tex. R. Civ. P. 500.3(e),

510.9; Redlich v. Ranch, No. 02-14-00390-CV, 2015 WL 226038, at *1 (Tex. App.—Fort

Worth Jan. 15, 2015, no pet.) (per curiam) (mem. op.); see also Brown v. Hawkins, No. 05-

16-01427-CV, 2018 WL 1312467, at *4 (Tex. App.––Dallas Mar. 14, 2018, no pet.)

(mem. op.). We warned that we could dismiss the appeal absent a response showing



       1
         Ferguson also filed in this court a “Motion to Review denial of statement of
inability to pay.” “[I]t is a general principle of law that courts consider a motion based
on its substance not its title.” Reaves v. City of Corpus Christi, 518 S.W.3d 594, 604 (Tex.
App.—Corpus Christi–Edinburg 2017, no pet.) (internal quotation omitted). Based on
its substance, Ferguson’s motion appears to be yet another notice of appeal, and we
construe it as such. See, e.g., Williams v. Williams, No. 01-16-00972-CV, 2017 WL 976060,
at *1 (Tex. App.—Houston [1st Dist.] Mar. 14, 2017, no pet.) (per curiam) (mem. op.).

                                             2
grounds for continuing the appeal. We received a response, but it did not show grounds

for continuing the appeal.2

       We therefore dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                       Per Curiam

Delivered: October 14, 2021




       2
        For example, Ferguson argued, “While most orders are not appealable, I feel
this one is because certain interlocutory orders can still be challenged in appeal against
decree on the ground that such orders are of such character as would alter the decision
of the court on merits and hence, can be challenged.”

                                            3